RYDER, Acting Chief Judge.
K.P. raises three issues in her challenge of the trial court’s order terminating her parental rights. We find merit in her argument that the trial court erred in failing to make findings with regard to the manifest best interests of the child as required by section 39.467(2), Florida Statutes (1991).
Neither the court’s order nor the transcript indicate that the trial court considered or evaluated all of the factors delineated in section 39.467(2)(a)-(k) in reaching the determination that termination of parental rights was in the manifest best interests of the child. See In the Interest of C.K., 601 So.2d 1331 (Fla. 2d DCA 1992). Our review of the record indicates that evidence of the enumerated factors of section 39.467(2) was considered by the trial court. Thus, we reverse and remand with directions that the trial court enter an order containing the necessary findings of fact. We otherwise affirm.
Reversed and remanded.
CAMPBELL and FRANK, JJ., concur.